Citation Nr: 0827037	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  00-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased disability evaluation for 
tinea versicolor, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the veteran was initially granted 
service connection for tinea versicolor in 1967.  In June 
1975, the Board denied the veteran's claim of entitlement to 
service connection for a back disability.

The veteran filed the present claim in November 1999.  A 
rating decision dated in February 2000 declined to reopen the 
claim of entitlement to service connection for a back 
disability and continued the 30 percent disability rating for 
tinea versicolor.  The veteran submitted a notice of 
disagreement in March 2000 and subsequently perfected his 
appeal in April 2000.  In a decision dated in May 2002, the 
Board determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a back disability and denied an increased 
rating for the veteran's service-connected tinea versicolor.

The veteran appealed the May 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in April 2003, the Court vacated, in part, 
the May 2002 Board decision that: (1) determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a back disability and 
(2) denied an increased disability rating for tinea 
versicolor.  The Court remanded these issues for 
readjudication consistent with the motion of the VA General 
Counsel.

In November 2003, the Board remanded these issues for 
compliance with the Court remand.  In March 2005, the Board 
reopened and remanded the veteran's claim of entitlement to 
service connection for a back disability for missing 
treatment records and a new VA examination and also remanded 
the increased rating claim for tinea versicolor for 
additional notice and a new VA examination.  
The issue of entitlement to an increased disability 
evaluation for tinea versicolor is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if additional information is required 
on his part.


FINDING OF FACT

The preponderance of the evidence does not support a finding 
that a back disability, to include osteoarthritis, is the 
result of a disease or injury in service, nor did 
osteoarthritis become manifest to a degree of 10 percent or 
more within one year of discharge.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service and may not be presumed to be related 
thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Following the initial adjudication of the veteran's claim, 
letters dated in February 2004, August 2005, April 2007 and 
May 2007 fully satisfied the duty to notify provisions for 
the first three elements.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since (1) the veteran initiated his claim prior to 
the enactment of the VCAA, (2) he was subsequently provided 
adequate notice, (3) was provided an opportunity to respond 
with additional argument and evidence and (4) the claim was 
readjudicated and additional supplemental statements of the 
case were provided to the veteran in January 2005 and 
February 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In the present case, the veteran was scheduled for several VA 
examinations to determine the nature and etiology of his 
current back disability.  The veteran failed to report to 
these examinations.  The Board notes that he was previously 
afforded notice of 38 C.F.R. § 3.655, specifically that the 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  The 
Board is cognizant of the report of contact in July 2007, 
wherein the veteran indicated that he could not attend a VA 
examination due to being bedridden.  While the Board does 
accept this explanation as good cause of failing to report to 
his examination, the duty to assist is not a one-way street.  
If the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

As noted above, the March 2005 Board decision reopened the 
veteran's claim of entitlement to service connection for a 
back disability.  As such, this decision will address the 
issue on the merits.  The veteran alleges that his current 
back disability is the result of a disease or injury in 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In reviewing the considerable amount of evidence associated 
with the veteran's claims file, cataloging the veteran's 
medical issues beginning in 1954, the Board notes the 
veteran's diagnoses of various back disabilities, to include 
sciatica, radiculopathy, herniated disc at L4-5, lumbosacral 
neuritis, degenerative changes and lumbosacral paravertebral 
myositis.  The veteran has satisfied element (1) under 
Hickson, providing evidence of a current diagnosis.

Review of the veteran's service medical records also 
establishes complaints of back pain.  The veteran's induction 
examination noted his spine to be normal.  See Standard Form 
(SF) 88, induction examination report, March 29, 1951.  In 
July 1951, the veteran had complaints of back pain but was 
not diagnosed with a disability.  See service medical 
records, July 23, 1951.  In November 1951, the veteran 
complained of an aching pain in his back.  X-rays found no 
evidence of bone or joint pathology.  See service medical 
records, November 5 and November 8, 1951.  The following day, 
the veteran's back pain was almost gone and he was discharged 
back to duty.  See service medical records, November 9, 1951.  

He also complained of a backache in January and February 
1952.  No diagnoses were rendered.  See service medical 
records; January 11, 1952; January 31, 1952; and February 8, 
1952.  Later in February 1952, x-rays of the veteran's spine 
were completely negative and there was no evidence of bone 
pathology.  See service medical records, February 19, 1952.  
In November 1953, it was noted that a heat lamp was applied 
to the veteran's back.  See service medical records, November 
2, 1953.  Later in November, the veteran complained of a 
backache.  See service medical records, November 23 and 
November 28, 1953.  In March 1954, the veteran again 
complained of pain in the lumbar region.  See service medical 
records, March 2, 1954.  However, the separation examination 
found the veteran's spine to be normal.  See service medical 
records, separation examination report, March 2, 1954.  The 
veteran has clearly established that he suffered from back 
pain in service, satisfying element (2) of Hickson.

Turning to medical nexus, the Board fails to find persuasive 
medical evidence in support of the veteran's claim.  
Initially, the Board notes that the evidence fails to show 
the veteran's current osteoarthritis of the lumbar spine to a 
compensable degree within one year of discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2007).  The veteran has been 
afforded multiple opportunities to participate in VA 
examinations to determine the nature and etiology of his 
current back disabilities.  While the Board is certainly 
sympathetic to the veteran's statement that he is unable to 
attend the VA examinations due to being bedridden, 
unfortunately the evidence of record does not contain a 
credible medical nexus opinion in his favor.  The Board notes 
that the duty to assist is not always a one-way street.  As 
noted above, if the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood, supra.

Relevant evidence in the claims file is a positive medical 
nexus statement submitted by Alberto Abreu, M.D. in July 
2000, wherein the physician noted he had treated the veteran 
between 1992 and 1994 and saw the veteran again in 2000.  
Interestingly, the treatment provided by Dr. Abreu was 
apparently for right peroneal nerve neurapraxia, rather than 
a back disability.  Dr. Abreu stated that the veteran had 
also complained of back pain and that a computed tomography 
scan he reviewed showed a herniated nucleus pulposus at L4-5 
and a bulging L5-S1 disc annulus.  The physician stated that 
the veteran told him he had suffered from back pain since his 
time in service and if this was true, it was the cause of his 
current back pain. See statement of Alberto Abreu, M.D., July 
31, 2000.

While this statement does support the veteran's claim, the 
statement is not based on the evidence of record.  The 
physician clearly stated that if what the veteran has told 
him were true, then it would seem to be related to service.  
In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
stated that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the veteran and that are unsupported by the clinical 
evidence.  It was clear that the physician did not know 
whether the medical history provided by the veteran was 
accurate.  Additionally, whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
physician clearly did not review the veteran's claims file to 
determine the nature, chronicity and etiology of the 
veteran's back disabilities.

The only remaining evidence in support of the veteran's claim 
is his lay statements that the currently diagnosed back 
disabilities are the result of his time in service.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, the veteran 
is competent to discuss the back pain he experienced in 
service and thereafter.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

While the Board does not doubt the veteran's sincere belief 
that his current back condition is the result of service, the 
evidence of record simply does not support this contention.  
Thus, the veteran's claim fails on element (3) of Hickson.


Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current back 
disabilities are related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
must be performed prior to the adjudication of the veteran's 
claim of entitlement to an increased disability evaluation 
for tinea versicolor.

During the course of the veteran's appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The RO/AMC has not provided the veteran with notice compliant 
with this holding.  The Board has been prohibited from curing 
this defect.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
is cognizant of the fact that the veteran's case has been in 
adjudicative status since 2000, and it has already been 
remanded in the past.  Consequently, the Board wishes to 
assure the veteran that it would not be remanding this case 
again unless it was essential for a full and fair 
adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran a 
corrective VCAA notice consistent with 
the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, 
the Court found that 38 U.S.C. § 
5103(a) requires that VA notify the 
claimant of the following:

(a)  Medical or lay evidence that the 
claimant must provide, or ask VA to 
obtain, demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
employment and daily life; 

(b)  At least general notice of the 
diagnostic code (DC) criteria, 
including any specific test or 
measurement with any applicable cross-
referenced DC under which the veteran 
may be rated, if the requirements for 
an increase in evaluation would not be 
satisfied by a noticeable worsening or 
increase in severity of the disability 
and the effect that worsening has on 
employment and daily life; 

(c)  A disability evaluation is 
determined by applying relevant DCs, 
which range typically between 0 percent 
to as much as 100 percent, and is based 
on the nature of the symptoms for which 
disability compensation is sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and 

(d)  Examples of the types of medical 
and lay evidence that are relevant to 
establishing entitlement to increased 
compensation (such as competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to it).

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
Readjudication should include 
consideration of staged ratings in 
compliance with the recent decision of 
the Court in Hart, supra.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


